Citation Nr: 1242612	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for the Veteran's dependent child, S.H., who was born with hip dysplasia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his active military service in the Vietnam era.  

2.  His dependent child, S.H., does not have spina bifida. 

3.  S.H.'s mother is not a Vietnam Veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the Veteran's dependent child, S.H., who was born with hip dysplasia.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.814, 3.815 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

In any event, the Board notes that in a letter dated in June 2009 and the August 2010 statement of the case, the RO informed the Veteran of the provisions of 38 C.F.R. §§ 3.814  and 3.815 which identify the criteria for receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time. 

Analysis

The Veteran claims that his dependent child, S.H., has hip dysplasia and a spine disorder as a result of his exposure to Agent Orange in Vietnam.  He asserts that his other child also has spina bifida and is receiving compensation for this disorder, which is evidence that his exposure to Agent Orange affected his children genetically.  He further indicates that there is no family history of hip dysplasia.  He does not understand the "double standard" in that if he was a woman, his child, S.H., would be entitled to benefits for hip dysplasia and wants VA to provide him with the studies demonstrating that there should be a difference.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815. 

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002) (emphasis added).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

The Veteran's Form DD 214 notes his service in Vietnam from January 1972 to November 1972.  S.H. was born in September 1980.  An August 1992 private treatment record notes that S.H. was born with congenital dislocated hips but that otherwise she had no problems with the newborn period.  Her parents had noticed a change in her back and after being physically evaluated she was assessed as having idiopathic scoliosis with continued progression.  Subsequent 1994 private orthopedic spine clinic records show S.H. had adolescent idiopathic scoliosis of the thoracolumbar spine.  As the Veteran does not contend that his daughter's disabilities include spina bifida, and there is no other evidence of record suggesting that her disabilities include spina bifida, the Veteran is not entitled to benefits on behalf of his daughter, S.H.  As noted, the only birth defect warranting an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue is spina bifida.   Accordingly, the claim of entitlement to benefits based on the Veteran's service is without merit. 

The record does not reflect military service (including in particular in the Republic of Vietnam) for the S.H.'s mother, nor does the Veteran contend otherwise.  Therefore, VA compensation is only payable if the Veteran's daughter was found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815. 

In addressing the Veteran's concern that there was a "double-standard" for men and women veterans who were exposed to Agent Orange and have children with birth defects, in the process of drafting the applicable regulations in this case, the question of gender bias in the regulations was addressed.  It was noted that the gender distinctions were based on a comprehensive health study conducted by VA of 8,280 women who were Vietnam-era veterans (half of whom served in the Republic of Vietnam and half of whom served elsewhere), which was mandated by Public Law 99-272.  The study, completed in October 1998, and titled Women Vietnam Veterans Reproductive Outcomes Health Study (VA study), was conducted by the Environmental Epidemiology Service of the Veterans Health Administration of the Department of Veterans Affairs.  For purposes of satisfying the basic statistical requirement of independence of observations (i.e., in this study one pregnancy per woman), the VA study selected the first pregnancy after entrance date to Vietnam service, for women Vietnam veterans, as the index pregnancy.  For the non-Vietnam group, the index pregnancy was defined as the first pregnancy after July 4, 1965.  The VA study defined likely birth defects as congenital anomalies and included structural, functional, metabolic, and hereditary defects.  It excluded developmental disorders, perinatal complications, miscellaneous pediatric illnesses, and conditions that were not classifiable.  A report of part of the VA study, Pregnancy Outcomes Among U.S. Women Vietnam Veterans, was published in the American Journal of Industrial Medicine.  See 67 FR 200 -01.

Thus, the gender distinction in the regulations is based on scientific and statistical research regarding the types of birth defects that can be linked to females who were exposed to herbicides.  It appears that, in questions of reproduction, genetics and fetal development, men and women are not "similarly situated."  Based on the results of the VA study cited above, the Board finds that there are distinct differences in the means by which exposure to toxins in a man versus a woman can affect the development of offspring.  The distinction in this case is not arbitrary, but based on published research.  Moreover, the distinction serves the important governmental objective of compensating individuals who have been shown statistically to be at greater risk of birth defects due to their service, and the Board finds that the statute and regulations are substantially related to achievement of those objectives.  In addition the Board is bound by the law and the VA's regulations. 38 U.S.C.A. § 7104.  As such, the basis of the studies is beyond the jurisdiction of the Board.

Ultimately, the Veteran's appeal appears to be grounded in his concerns over what he perceives is an inherently unjust and inequitable distinction between children with birth defects whose fathers served in Vietnam versus others whose mothers did.  And he simply sees no reason or justification for differentiating one case over another, citing a sense of simple fairness in the distribution of these benefits.  The Board is indeed sympathetic to his arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Davenport v. Principi, 16 Vet. App. 522 (2002).  Since the claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to benefits under 38 U.S.C. Chapter 18 for the Veteran's dependent child, S.H., who was born with hip dysplasia and a spine disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


